Case 1:21-cv-00040-MJT-ZJH Document 8 Filed 03/16/21 Page 1 of 1 PageID #: 62



                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                    BEAUMONT DIVISION

JOHNNY DAVIS                                      §

VS.                                               §          CIVIL ACTION NO. 1:21-CV-40

CHARLES DANIELS, WARDEN                           §


                 MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                    JUDGE’S REPORT AND RECOMMENDATION
       Petitioner, Johnny Davis, a prisoner currently confined at USP Beaumont, proceeding pro
se, brings this petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241.

       The Court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this

Court. The Magistrate Judge recommends dismissing this habeas petition.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge have been filed to date.

                                             ORDER

       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A Final Judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

                                     SIGNED this 16th day of March, 2021.




                                                                    ____________________________
                                                                    Michael J. Truncale
                                                                    United States District Judge
